Citation Nr: 1453767	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  14-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to August 1960.  He died in October 2013; the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 administrative decision in which the RO, inter alia, denied the appellant's claim of entitlement to VA death pension benefits.  In February 2014, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In November 2014, a Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in Virtual VA reveals a copy of the February 2014 NOD and June 2014 SOC.  The remaining documents in Virtual VA consist of various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In addition, the Veteran's VBMS file contains an October 2014 Informal Hearing Presentation submitted by the appellant's representative.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran did not have the requisite service for his surviving spouse to qualify for VA death pension benefits.


CONCLUSION OF LAW

As the requirements for basic eligibility for entitlement to VA death pension are not met, the claim for that benefit is without legal merit.  38 U.S.C.A. §§ 101, 1501, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102  3.156(a), 3.159, and 3.326(a) (2014).  

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and have been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if the Veteran served during a period of war; and (i) had at least 90 days of active military service; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101, 1521(j); 38 C.F.R. § 3.3(b) (4). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2. Pursuant to 38 C.F.R. § 3.2(f), with regard to the Vietnam War, the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases. 

The threshold issue to initially address in any pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue. 

Here, it is undisputed that the Veteran served on active duty in the Navy from August 1956 to August 1960.  Accordingly, the Veteran did not have any active service during the Korean conflict; and did not serve during the legally recognized Vietnam era extending from August 5, 1964 and ending on May 7, 1975, inclusive.  Moreover, the Veteran did not serve in Vietnam and did not have any active service during the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive.

As the Veteran did not have the requisite service for the appellant to meet the threshold eligibility requirement for award of VA death pension, the appellant simply cannot establish entitlement to such benefit.  Under these circumstances, the Board finds that the claim on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for VA death pension benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


